Citation Nr: 0729401	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-21 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinea cruris.  

3.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1989 to 
October 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Boston, Massachusetts, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran's tinnitus 
is related to service.  

2.  There is no competent medical evidence of current tinea 
cruris.  

3.  There is no competent medical evidence of current 
migraine headaches.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Tinea cruris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

3.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in February 2004, which is before initial 
consideration of the claims, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in claims for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claims, he should submit it to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The February 2004 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Furthermore, the veteran was 
given notice as to degrees of disability and effective dates 
in an April 2007 letter.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records and 
service medical records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating the claim.  VA examinations were provided in 
connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Tinnitus

The veteran asserts that he has had tinnitus since service.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against a 
grant of service connection for tinnitus.  A review of the 
veteran's service medical records shows that the veteran did 
not complain of buzzing or ringing in the ears while in 
service and denied having any ear, nose, or throat trouble 
while completing his separation examination, and at other 
examinations throughout his enlistment.  No pertinent 
findings were made on examinations during service.  The Board 
accords more probative value to the veteran's statements made 
contemporaneously at the time of his separation and 
throughout his service, than the veteran's more current 
statements of having tinnitus back in service. 

The first time ringing in the ears, or any other common 
symptom of tinnitus, was shown in the record is when the 
veteran filed his claim for service connection for tinnitus.  
This is over 10 years after his discharge from service and 
weighs against a finding that tinnitus began in service and 
continued following discharge from service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Finally, the veteran was afforded a VA audiological 
examination in March 2004.  The examiner noted that the 
veteran was exposed to loud noises consisting of trucks, 
occasional rifle fire, and occasional loud explosions while 
he was in service.  He further noted that the veteran went to 
machine gun school.  At this examination the veteran 
described "occasional bilateral tinnitus that is well 
compensated."  The examiner diagnoses tinnitus, mild, 
intermittent, bilateral, and commented that the etiology of 
the veteran's tinnitus was unknown.  

In sum, the veteran had no complaints of tinnitus during 
service and there is no indication in the medical evidence of 
record subsequent to service that the veteran's tinnitus is 
related to his period of active duty.  Accordingly, the 
preponderance of the evidence is against a finding of in-
service tinnitus, continuity of symptomatology associated 
with tinnitus, and a nexus between the post service diagnosis 
of tinnitus and service.  Thus, service connection is denied, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.


B. Tinea Cruris & Migraine Headaches

The veteran asserts that he has tinea cruris and migraine 
headaches as a result of his active service in the United 
States Marine Corps.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for tinea cruris and migraine 
headaches.  None of the medical evidence of record concludes 
that the veteran currently has either of these disabilities.  
The veteran was provided a VA examination in March 2004.  The 
examiner stated that there was no diagnosis of jock itch 
(tinea cruris) or headaches because there was no pathology to 
render a diagnosis.  The veteran has been asked to submit 
evidence supporting his claims.  At this time, VA has of 
record no competent medical evidence showing a current 
diagnosis of tinea cruris or migraine headaches. 

The veteran's claims for service connection for tinea cruris 
and migraine headaches fail because there is no competent 
evidence of record of a current diagnosis of either of these 
disabilities, and without a current disability, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim."); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  
Although the veteran is competent to state that he had an 
itch or his head hurt, he is not competent to enter a 
diagnosis of tinea cruris or migraine headaches, as that 
requires a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In sum, the preponderance of the competent evidence is 
against a finding of any current tinea cruris or migraine 
headaches.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.




ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for tinea cruris is denied.  

Entitlement to service connection for migraine headaches is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


